QUARTERLY REPORT June 30, 2010 FMI Focus Fund (fmiox) A NO-LOAD MUTUAL FUND FMI Focus Fund Ted D. Kellner, CFA July 1, 2010 Dear Fellow Shareholders: In our letters to you over the past twelve months, we have often opined that while the data clearly indicated we were in the beginning stages of an economic recovery from the worst recession since The Great Depression, we felt that the pace of the recovery – particularly, given the severity of the downturn – would be much more muted than economists and market pundits believed.In the early months of 2010, many felt that the 5.6% GDP growth in the fourth quarter of 2009 would carry into 2010, when in fact, the first quarter came in at only a 3% growth rate, and we expect close to that rate in the soon-to-be-reported second period.The optimistic forecasts by many are now clearly being called into question, and cracks indeed appear to be surfacing with regard to the outlook for the balance of this year.While recent data shows an increase in employment, many of those jobs are related to federal and state government growth.The number of people filing for unemployment benefits rose for the first time, and the recently reported 4-week average for jobless claims now stands at its highest point since March.The job market remains questionable at best, and when coupled with difficult credit conditions and a housing market that appears to be faltering after the expiration of the federal homebuyer tax credit, (surprise!?) the outlook is murky at best. These factors don’t necessarily imply a double-dip recession as many are beginning to fear, but in our opinion, the recovery will be much slower and dampened, as we indicated earlier this year. We continue to believe that there is too much debt in the system at all levels – particularly in the public sector, at the local, state and federal levels – as well as at the consumer level.The current federal budget deficit of $1.5 trillion is currently approximately 10% of GDP, the highest level in over 60 years. The federal government always has the option of printing money as a way out of a recession, and this has been the option of choice historically.State and local governments, however, don’t have this weapon in their arsenals, and we are beginning to see significant tightening at those levels, particularly on the spending side of the equation.Long term, this is a positive and we hope that the federal government will rein in its free-spending ways as well, but that remains to be seen.The sovereign debt crisis and its repercussions currently occurring in Europe will inevitably happen in the U.S., if we don’t address our issues.There appears to be a realization that $1 trillion of fiscal stimulus has gotten us very little, and our financial issues need to be addressed.While the pain of pursuing a tightened fiscal policy will be difficult in the short-term and inflict some pain, the long-term outcome will clearly be positive. Against this backdrop, the markets have increased in volatility, with over 70% of the trading days in the month of May showing swings of greater than 1% or more, and 84% of the stocks in the S&P 500 lost ground in the second quarter.Also, in the second quarter, the Russell 2000 Index declined 9.92% versus the FMI Focus Fund decline of 9.51%.While the aforementioned macro issues are causing investor consternation, we believe that the Fund remains well structured with strong franchises at moderate prices.We expect the portfolio companies to remain strong and provide attractive investment returns over the next several years, even in a more tepid economic environment. As always, we appreciate your continued support of, and investment in, the FMI Focus Fund. Sincerely, Ted D. Kellner, CFA Chairman & CEO Fiduciary Management, Inc. (Adviser) 100 E. Wisconsin Ave., Suite 2200 • Milwaukee, WI53202 • 414-226-4555 www.fmifunds.com 1 Richard E. Lane Portfolio Manager July 1, 2010 Dear Fellow Shareholders: The equity markets enjoyed a very strong bounce off of the spring of 2009 lows.The FMI Focus Fund itself was up 40.16% in 2009 and was up a further 10.50% through March 31, 2010.The recent correction eliminated the 2010 gains.For the quarter ending June 30, 2010, the FMI Focus Fund was down 9.51%, while the Russell 2000 Index was down 9.92% and the Russell 2000 Growth Indexwas down 9.22%.Year-to-date, the FMI Focus Fund yielded a return of 0.00%, while the Russell 2000 Index was down 1.95% and the Russell 2000 Growth Index was down 2.31%. Aftershocks This most recent market action is certainly very frustrating, yet not entirely unexpected.Investors worldwide are extremely skittish in the aftermath of the financial meltdown two years ago.Many question policies put in place to counteract the ensuing recession, particularly the enormous government spending and resulting budget deficits.The BP oil spill added to the negative psychological backdrop.Recent signs of economic THE VALUE OF A $10, ITS INCEPTION (12/16/96) TO 6/30/10 AS COMPARED TO THE RUSSELL 2000(1) AND THE RUSSELL 2000 GROWTH(2) FMI Focus Fund Russell 2000(1) Russell 2000 Growth(2) Results From Fund Inception (12/16/96) Through 6/30/10 Annualized Total Annualized Total Annualized Total Return* Total Return* Total Return* For the Return* For the 5 Return* For the 10 Through 6/30/10 From Last 3 Months Year Ended 6/30/10 Years Ended 6/30/10 Years Ended 6/30/10 Fund Inception 12/16/96 FMI Focus Fund -9.51% 29.27% 4.09% 3.49% 15.15% Russell 2000 -9.92% 21.48% 0.37% 3.00% 5.54% Russell 2000 Growth -9.22% 17.96% 1.14% -1.72% 2.72% The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index which comprises the 3,000 largest U.S. companies based on total market capitalization. The Russell 2000 Growth Index measures the performance of those Russell 2000 companies with higher price-to-book ratios and higher forecasted growth values. * Total return includes change in share prices and in each case includes reinvestments of any dividends, interest and capital gain distributions.Performance data quoted represents past performance; past performance does not guarantee future results.Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.fmifunds.com.The graph and the table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. 2 slowing in China, as well as the European austerity programs which will likely act as a further economic growth retardant, have contributed to the negative psychology.Here in the U.S., investors correctly fret over the tax hikes set to take place next year.They worry that two important drivers of the current economic strength, inventory accumulation and expansionary fiscal policy, won’t repeat next year, particularly given the weak state of the consumer balance sheet.All eyes will be on the midterm elections and the attendant discussion on fiscal responsibility, regulatory matters, taxes, and whether we get some relief from the business-unfriendly political environment. Clearly we have plenty to worry about, yet, stock valuations are attractive, assuming no double dip recession.Corporate balance sheets are very strong with record amounts of cash.In our opinion, corporate America, unlike the federal government, has responded remarkably well to the economic downturn by right-sizing expenses to the realities of the current economic situation.Rick Whiting’s review of portfolio company Winnebago below demonstrates this in dramatic fashion. We conclude that more time will be required to resolve the big economic issues of budget deficits and weak consumer balance sheets.Fiscally prudent political leadership will be required as well.We do worry that earnings estimates may be too rosy given our modest economic outlook for the next several years.Having said that, equities priced between 11 and 13 times earnings, depending on whose forecast, are hardly pricing in perfection particularly in a low interest rate environment.Our assumption is that we will be in a trading range for awhile as these difficult issues get resolved and the occasional aftershock from the required economic “medicine” impacts markets.A return to prosperity is not going to happen quickly, but we do believe the attendant volatility will create good opportunities to ply our investment philosophy and process, finding good businesses at attractive prices, i.e. well below private market value.We are also likely to maintain a somewhat higher than normal cash position to provide ballast during these challenging times as well as to provide fire power to take advantage of the occasional periods ofpanic. Winnebago Industries, Inc. (WGO) – Rick Whiting Those investors who have been with us for a longer period know well our penchant for investing in premier brands or franchises that have fallen out of favor for some extraneous reason.Those franchises are most interesting when coupled with an experienced management team that has the moxy to protect the brand and the business, despite the macroeconomic cards they have been dealt, while retooling their operations to more fully profit during recovery.Investing in these quality brands, seasoned managements, and frugal balance sheets give the investor staying power and a degree of comfort when the market landscape is characterized by volatility and economic uncertainty.The art of such investing, however, requires discipline in the price one is willing to pay for an out-of-favor franchise and assessing the markets for signs of recovery in the sector served. Winnebago Industries is prototypical of such a franchise.They are one of the nation’s premier builders of class A, B and C motor homes, or Recreational Vehicles (RV’s).Brand perception is essential for success in this industry.Clearly, given the pricing of the product (they had an average sticker price of nearly $95,000.00 in the last quarter), the consumer needs to be assured that they are getting not just value, but a supplier with the wherewithal to be there over the life of the vehicle.Those thoughts are not limited to the end consumer.They are foremost in the minds of the dealer networks, and the banks that finance them, when electing a brand to stock on their retail lots.The downturn in the RV industry has lead to the failure of marginal manufacturers, the restructuring and downsizing of others and damaged dealer and consumer perceptions of some labels.The dust is settling across a revamped and smaller industry, and Winnebago is wonderfully positioned to gain substantial market share, particularly in the high end, higher margin class A segment. The same dynamics that make Winnebago a manufacturer of choice to both consumers and dealers appeal to us as investors.They have a pristine balance sheet with no debt, and while others in the industry spent the 3 rewards of salad days on projects outside their core competency, Winnebago returned profits to shareholders by repurchasing shares.They have reduced the number of shares outstanding by 35% over the last ten years.Additionally, the company has brought Midwest frugality to bear in its own house.The manufacturing footprint has been reduced, the compensation to management has been reduced, hourly wages have been restructured and SG&A has gone on a diet.The net effect is to leave a very lean path to an attractive “E” on much lower volumes than the past peak while dividing it among a much smaller “S.”Hence, the EPS potential could be substantial. The question is, of course, “When?”The RV remains a very expensive consumer discretionary item, and the Winnebago product lives on the higher end of the food chain.Banks remain restrictive in consumer credit, dealers are carrying leaner inventories and consumers are watching the value of homes, IRA’s and savings.There has been a nice and sustained recovery in the sale of low end product most evident in “towables.”This is usually a necessary precursor to a sustainable recovery in the more expensive core RV sales.Dealers have sold off distressed manufacture inventory and pared down their inventories necessitating the order of a new RV as they sell existing stock.The reduction in inventory throughout the system has firmed and improved pricing.The evidence is more than anecdotal as the company reported profits well in excess of Wall Street expectations during their most recent report.While a quarter does not portend a trend, it does renew our confidence in the analysis.The company’s restructuring of cost came home to shareholders in the form of earnings despite a still anemic level of retail sales.Should we be correct that the substantially improved sales in less expensive RV’s (towables) is setting the stage for a continued and more substantial improvement in motor home sales the yield to shareholders via Winnebago’s earnings power may be quite rewarding. NetApp, Inc. (NTAP) – Faraz Farzam As of the date of this writing, we are in the process of closing out a very successful investment in technology leader, NetApp, Inc.NetApp is a provider of enterprise storage systems and software that has consistently grown faster than its competitors over the last ten years.When we bought this stock in size during the downturn, in our view, the company was well positioned to capitalize on some powerful themes in technology and was poised to continue its competitive share gains and drive meaningful revenue and earnings growth. This was one of those great business franchises that investors sold off indiscriminately during the 2008 bear market to valuation levels that we deemed represented an unbelievable bargain.NetApp’s stock price has recovered in a v-shaped pattern, as Corporate America’s insatiable appetite for data storage drove demand for NetApp’s products.Recently, the company reported extremely strong results, demonstrating NetApp’s dominant market position through material market share gains, driving the stock above $40 per share.Although we continue to find the prospects for NetApp to be promising, the stock is now priced for perfection and the rich valuation more than reflects their bright future. As always, we would like to thank our loyal shareholders.We look forward to continuing to serve you. Best regards, Richard E. Lane, CFA Portfolio Manager 4 FMI Focus Fund STATEMENT OF NET ASSETS June 30, 2010 (Unaudited) Shares Value (b) LONG-TERM INVESTMENTS — 86.3% (a) COMMON STOCKS — 85.0% (a) COMMERCIAL SERVICES SECTOR — 4.1% Advertising/Marketing Services — 1.4% The Interpublic Group of Companies, Inc. $ Miscellaneous Commercial Services — 2.7% Cardtronics, Inc. Cintas Corp. CONSUMER DURABLES SECTOR — 1.7% Recreational Products — 1.7% Brunswick Corp. Winnebago Industries, Inc. CONSUMER NON-DURABLES SECTOR — 2.7% Apparel/Footwear — 2.7% Liz Claiborne, Inc. Volcom, Inc. CONSUMER SERVICES SECTOR — 2.7% Hotels/Resorts/Cruiselines — 0.8% Royal Caribbean Cruises Ltd. Restaurants — 1.9% Burger King Holdings Inc. Red Robin Gourmet Burgers Inc. DISTRIBUTION SERVICES SECTOR — 4.4% Electronics Distributors — 3.0% Arrow Electronics, Inc. ScanSource, Inc. Medical Distributors — 1.4% Patterson Companies Inc. ELECTRONIC TECHNOLOGY SECTOR — 7.6% Aerospace & Defense — 1.9% Hexcel Corp. Computer Peripherals — 1.2% Avid Technology, Inc. NetApp, Inc. Electronic Equipment/Instruments — 0.6% Intermec Inc. Electronic Production Equipment — 1.7% MKS Instruments, Inc. Semiconductors — 1.8% Altera Corp. Telecommunications Equipment — 0.4% Ciena Corp. ENERGY MINERALS SECTOR — 1.2% Coal — 0.7% Arch Coal, Inc. Oil & Gas Production — 0.5% Petrohawk Energy Corp. FINANCE SECTOR — 9.5% Insurance Brokers/Services — 1.1% Arthur J. Gallagher & Co. Life/Health Insurance — 3.0% Genworth Financial Inc. Reinsurance Group of America, Inc. Multi-Line Insurance — 1.8% PartnerRe Ltd. Property/Casualty Insurance — 1.2% Old Republic International Corp. Regional Banks — 2.4% Associated Banc-Corp. CoBiz Financial, Inc. First Interstate BancSystem, Inc. FirstMerit Corp. Sandy Spring Bancorp, Inc. 5 FMI Focus Fund STATEMENT OF NET ASSETS (Continued) June 30, 2010 (Unaudited) Shares Value (b) LONG-TERM INVESTMENTS — 86.3% (a) (Continued) COMMON STOCKS — 85.0% (a) (Continued) HEALTH SERVICES SECTOR — 4.4% Health Industry Services — 2.7% HealthSouth Corp. $ Vital Images, Inc. Medical/Nursing Services — 1.7% VCA Antech, Inc. HEALTH TECHNOLOGY SECTOR — 5.1% Medical Specialties — 3.5% Beckman Coulter, Inc. Hologic, Inc. Wright Medical Group, Inc. Pharmaceuticals: Other — 1.6% ICON PLC - SP-ADR INDUSTRIAL SERVICES SECTOR — 7.0% Contract Drilling — 0.9% Rowan Companies, Inc. Engineering & Construction — 0.9% Chicago Bridge & Iron Co.N.V.NYS Environmental Services — 1.6% Republic Services, Inc. Oil & Gas Pipelines — 2.0% Kinder Morgan Energy Partners, L.P. Oilfield Services/Equipment — 1.6% Dresser-Rand Group, Inc. Exterran Holdings Inc. PROCESS INDUSTRIES SECTOR — 7.2% Chemicals: Major Diversified — 1.9% Celanese Corp. Chemicals: Specialty — 2.5% Cytec Industries Inc. Rockwood Holdings Inc. Containers/Packaging — 2.6% Owens-Illinois, Inc. Pactiv Corp. Industrial Specialties — 0.2% Ferro Corp. PRODUCER MANUFACTURING SECTOR — 11.9% Electrical Products — 4.0% Greatbatch, Inc. Molex Inc. Cl A Industrial Machinery — 4.2% Barnes Group Inc. Kadant Inc. Kennametal Inc. Metal Fabrication — 0.7% Kaydon Corp. Miscellaneous Manufacturing — 1.2% Brady Corp. Trucks/Construction/Farm Machinery — 1.8% Columbus McKinnon Corp. The Manitowoc Company, Inc. RETAIL TRADE SECTOR — 5.9% Apparel/Footwear Retail — 2.1% Abercrombie & Fitch Co. Zumiez Inc. Department Stores — 1.4% Kohl’s Corp. Specialty Stores — 2.4% PetSmart, Inc. Ulta Salon, Cosmetics & Fragrance, Inc. 6 FMI Focus Fund STATEMENT OF NET ASSETS (Continued) June 30, 2010 (Unaudited) Shares or Principal Amount Value (b) LONG-TERM INVESTMENTS — 86.3% (a) (Continued) COMMON STOCKS — 85.0% (a) (Continued) TECHNOLOGY SERVICES SECTOR — 6.4% Data Processing Services — 2.4% Fiserv, Inc. $ Hewitt Associates, Inc. Information Technology Services — 2.8% Citrix Systems, Inc. Sapient Corp. Packaged Software — 1.2% Parametric Technology Corp. TRANSPORTATION SECTOR — 3.2% Air Freight/Couriers — 1.7% Roadrunner Transportation Systems, Inc. UTI Worldwide, Inc. Trucking — 1.5% Werner Enterprises, Inc. Total common stocks MUTUAL FUNDS — 1.3% (a) SPDR KBW Regional Banking ETF Total long-term investments SHORT-TERM INVESTMENTS — 13.6% (a) Variable Rate Demand Note — 13.6% $ U.S. Bank, N.A., 0.00% Total investments Other assets, less liabilities — 0.1% (a) TOTAL NET ASSETS $ Net Asset Value Per Share ($0.0001 par value, 100,000,000 shares authorized), offering and redemption price ($406,432,973 ÷ 17,352,111 shares outstanding) $ (a) Percentages for the various classifications relate to net assets. (b) Each security, including the liability for securities sold short, but excluding short-term investments, is valued at the last sale price reported by the principal security exchange on which the issue is traded.Securities that are traded on the Nasdaq Markets are valued at the Nasdaq Official Closing Price, or if no sale is reported, the latest bid price.Securities which are traded over-the-counter are valued at the latest bid price.Securities sold short which are listed on a national securities exchange or the Nasdaq Markets but which were not traded on the valuation date are valued at the most recent ask price.Securities for which quotations are not readily available are valued at fair value as determined by the investment adviser under the supervision of the Board of Directors.Short-term investments with maturities of 60 days or less are valued at amortized cost which approximates value. ETF – Exchange Traded Fund L.P. – Limited Partnership N.V. – Netherlands Antilles Limited Liability Corp. NYS – New York Registered Shares PLC – Public Limited Company SP-ADR – Sponsored American Depositary Receipts 7 FMI Focus Fund 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin53202 www.fmifunds.com 414-226-4555 BOARD OF DIRECTORS BARRY K. ALLEN ROBERT C. ARZBAECHER PATRICK J. ENGLISH GORDON H. GUNNLAUGSSON TED D. KELLNER RICHARD E. LANE PAUL S. SHAIN INVESTMENT ADVISER FIDUCIARY MANAGEMENT, INC. 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin53202 PORTFOLIO MANAGER BROADVIEW ADVISORS, LLC 100 East Wisconsin Avenue, Suite 2250 Milwaukee, Wisconsin53202 ADMINISTRATOR, ACCOUNTANT, TRANSFER AGENT AND DIVIDEND DISBURSING AGENT U.S. BANCORP FUND SERVICES, LLC 615 East Michigan Street Milwaukee, Wisconsin53202 800-811-5311 or 414-765-4124 CUSTODIAN U.S. BANK, N.A. 1555 North RiverCenter Drive, Suite 302 Milwaukee, Wisconsin53212 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP 100 East Wisconsin Avenue Suite 1800 Milwaukee, Wisconsin53202 LEGAL COUNSEL FOLEY & LARDNER LLP 777 East Wisconsin Avenue Milwaukee, Wisconsin53202 This report is not authorized for use as an offer of sale or a solicitation of an offer to buy shares of FMI Focus Fund unless accompanied or preceded by the Fund’s current prospectus.
